Salinger, J.
(dissenting). The verdict fixes the damages of plaintiff at one dollar. I think the motion of plain tiff to set aside the verdict ought to have been sustained. Had defendant, instead of plaintiff, made such motion, that, too, would have been well made. Setting the verdict aside on the motion of the court would have been proper. That such concurrent right to destroy this verdict exists, is due to the fact that the verdict is an outlaw; is not the creature of judicial consideration. If the jury believed the plaintiff, no theory of the evidence sustains that his loss is paid for by a dollar. If the plaintiff was not believed, there is no warrant for finding that defendant owed plaintiff just a dollar, and for compelling defendant to pay the costs of suit. To me, this proves that the verdict is captious, is regardless of the evidence, and neither party has had a fair trial. It may be that the majority is proceeding under the sanction of a rule prevailing in some of the states, that, *1086in a case like this, the allowance of purely nominal damages is, in effect, a verdict for the defendant. I have to say that, in Ruby v. Lawson, 182 Iowa 1156, this court declined to adopt such a rule. In the Ruby ease, the plaintiff sued for $10,000 damages, alleged to have been sustained by defendant’s alienation and debauchment of plaintiff’s wife. There was a verdict for $100. That, in that case, was as much a mere nominal verdict as is the one dollar allowed in this case. I dissented in the Ruby case on the ground that the verdict should not be reviewed here as a real verdict is, because the size of the verdict demonstrated that the jury had found for defendant, rather than plaintiff, and that the verdict had no support in the evidence, and was a mere device to throw costs upon the only party from whom costs could be made. The court rejected this view, and dealt with the $100 verdict as a finding for plaintiff. I am hound by this decision, though I dissented from it. Those who made the decision should either overrule it or follow it. Instead of doing that, they are recruiting the army of “snags” which trouble all investigations made by the profession.